DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 21 and 23-35 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Zuckerman (US 5515864).
Regarding claim 21, Zuckerman teaches a method for a non-invansive in vivo topographic evaluation of ocular tissue comprising irradiating a biological tissue with light so as to cause a fluorophor in the biological tissue to fluoresce (Refer to Col. 2, Lines 57-62 and columns 3-4); determining steady-state fluorescence anisotropy of emitted fluorescence from the fluorophor; comparing steady-state fluorescence anisotropy obtained from the biological tissue in a first state with steady-state fluorescence anisotropy obtained from the biological tissue in a second state in which the biological tissue has been subjected to a non-invasive stimulus; (Refer to claims 13-15) and determining presence of a disease responsive to evaluating the biological tissue based on the comparison.  (Refer to Col. 1, Lines 10-34)
Regarding claim 23, the biological tissue comprises at least one another fluorophor different from the fluorophor; irradiating the biological tissue with light further causes the at least one another fluorophor to fluoresce; and the method further comprises filtering fluorescence emitted by the fluorophor and the at least one another fluorophor to isolate the fluorescence emitted by the fluorophor.  (Refer to Col. 3 Lines 1-24)
Regarding claim 24, the non-invasive stimulus comprises exposure to light, supplemental oxygen, or glucose.  (Refer to Col. 4, Lines 31-63)
Regarding claim 25, performing a second comparison of one or more results obtained from comparing the steady-state fluorescence anisotropy obtained from the biological tissue in the first state with the steady-state fluorescence anisotropy obtained from the biological tissue in the second state with one or more results of comparing steady-state fluorescence anisotropy obtained from a normal biological tissue in the first state with steady-state fluorescence anisotropy obtained from the normal biological tissue in the second state in which the normal biological tissue has been subjected to the non-invasive stimulus; and valuating the biological tissue based on the second comparison.  (Refer to claims 13-15)
Regarding claim 26, the one or more results for the normal biological tissue are stored in a database of fluorescence anisotropy determinations.  (Refer to Col. 11, Lines 23-43)
Regarding claim 27, evaluating the biological tissue based on the second comparison comprises identifying one or more of a presence or severity of the disease.  (Refer to claims 13-15)
Regarding claim 28, the disease comprises at least one of cancer, optic neuropathy, neurodegenerative disease, or mitochondrial disease. (Refer to Col. 1, Lines 10-34)
Regarding claim 29, the biological tissue comprises at least one of skin tissue, cervix tissue, abdominal tissue, esophagus tissue, stomach tissue, gut tissue, lung tissue, or ocular tissue. (Refer to Col. 1, Lines 10-34)
Regarding claim 30, irradiating biological tissue with light comprises irradiating the biological tissue with polarized light. (Refer to Col. 2, Lines 57-62 and columns 3-4)
Regarding claim 31, a light source configured to irradiate a biological tissue with light; and a computer comprising a processor, the computer configured to cause the light source to irradiate the biological tissue with light so as to cause a fluorophor in the biological tissue to fluoresce; determine steady-state fluorescence anisotropy of emitted fluorescence from the fluorophor; compare steady-state fluorescence anisotropy obtained from the biological tissue in a first state with steady-state fluorescence anisotropy collected from the biological tissue in a second state in which the biological tissue has been subjected to a non-invasive stimulus; and determine presence of a disease responsive to an evaluation of the biological tissue based on the comparison.  (Refer to claim 21 above and Figure 3)
Regarding claim 32, the non-invasive stimulus comprises exposure to light, supplemental oxygen, or glucose. (Refer to Col. 4, Lines 31-63)
Regarding claim 33, perform a second comparison of one or more results obtained from comparison of the steady-state fluorescence anisotropy obtained from the biological tissue in the first state with the steady-state fluorescence anisotropy obtained from the biological tissue in the second state with one or more results of comparing steady-state fluorescence anisotropy obtained from a normal biological tissue in the first state with steady-state fluorescence anisotropy obtained from the normal biological tissue in the second state in which the normal biological tissue has been subjected to the non-invasive stimulus; and evaluate the biological tissue based on the second comparison.  (Refer to claims 1-7 and 13-15)
Regarding claim 34, evaluation of the biological tissue based on the second comparison comprises identification of one or more of a presence or severity of the disease. (Refer to claims 1-7 and 13-15)
Regarding claim 35, the disease comprises at least one of cancer, optic neuropathy, neurodegenerative disease, or mitochondrial disease. (Refer to Col. 1, Lines 10-34)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zuckerman in view of Huang (2002, “Two-photon fluorescence spectroscopy and microscopy of NAD(P)H and flavoprotein, Biophysical Journal, vol. 82, pp. 2811-2825).
Refer above for the teachings of Zuckerman.
Zuckerman fails to teach the fluorophor is endogenous to the biological tissue.
Huang teaches Huang et al (2002) disclose the cellular (i.e. endogenous to cells and tissues) flavins and flavin nucleotides such as FADs and FMNs (see page 2811, abstract and “Introduction”, right column)) have been known to be useful tools to provide information about the metabolism states of tissues when used with the fluorescence spectroscopic/microscopic techniques, wherein the FAD-containing, mitochondrial LipDH can be efficiently excited at longer wave lengths (i.e. with lesser photo-damage or photo-bleaching) with a significantly higher (-5-12 times; see abstract, in particular) fluorescence output compared to other endogenous fluorophors such as NAD(P)H and FAD, and therefore can be used as a more sensitive and selective (see page 2823, right column, in particular) endogenous probe for suitable fluorescent techniques, which can be easily separated from other endogenous florophors in a given biological tissue.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time this invention was made to use LipDH as an endogenous fluorophor (by replacing the exogenously added sodium pyrenebutyrate used in the method of Zuckerman) to provide a more sensitive and meaningful evaluation and measurement of the metabolic and functional state of the tissue being imaged. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798